Order entered November 17, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00780-CV

                        NYLONDAJAZZ SHARNESE, Appellant

                                            V.

       ULTIMA REAL ESTATE, INC., A TEXAS COMPANY, ET AL., Appellees

                     On Appeal from the County Court at Law No. 3
                                 Collin County, Texas
                         Trial Court Cause No. 003-00174-2014

                                        ORDER
      We GRANT the November 13, 2015 motion of Court Reporter Denise Condran for an

extension of time to file the reporter’s record.     The reporter’s record shall be filed by

DECEMBER 14, 2015.


                                                   /s/    ELIZABETH LANG-MIERS
                                                          JUSTICE